Case 19-13348-elf   Doc 2   Filed 05/24/19 Entered 05/24/19 08:53:13   Desc Main
                             Document     Page 1 of 5
Case 19-13348-elf   Doc 2   Filed 05/24/19 Entered 05/24/19 08:53:13   Desc Main
                             Document     Page 2 of 5
Case 19-13348-elf   Doc 2   Filed 05/24/19 Entered 05/24/19 08:53:13   Desc Main
                             Document     Page 3 of 5
Case 19-13348-elf   Doc 2   Filed 05/24/19 Entered 05/24/19 08:53:13   Desc Main
                             Document     Page 4 of 5
Case 19-13348-elf   Doc 2   Filed 05/24/19 Entered 05/24/19 08:53:13   Desc Main
                             Document     Page 5 of 5
